DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because phrases that can be implied, such as “According to some embodiments …”, line 1 of the abstract, should be avoided.  Correction is required.  See MPEP § 608.01(b).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the rack and a plurality of side posts, wherein the side posts at the second width of the railcar have a width less than of a width of the side posts within the first width of the railcar (instant claim 1), the width of the intermediate panel increases as the intermediate panel extending towards the first or second end (claim 12), the side posts along the intermediate panel decrease in width as the intermediate panel extends from an edge adjacent to the center panel towards the first or second end (claim 13), and a width of the plurality of side posts is greatest for a side post positioned near the center of the railcar and a width of the side posts decreases as the side posts extend towards the first or second end of the railcar (instant claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, line 9, the expression “… side posts side is …” does not make sense. It appears that the inclusion of the word “side” is a typo. 
In claim 14, last two lines, “as the side posts extend towards the first or second end of the railcar” is not clear because the side posts of the present invention are vertical posts, which extend vertically toward the roof instead of extending horizontally toward the first or second end of the railcar.
Other claims are also indefinite because they depend from an indefinite base claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-11 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US 2017/0334462) in view of Black (US 9,346,472).
Richmond discloses an autorack railcar including first and second ends and first and second longitudinal sides enclosing a rack for transporting vehicles (para [0053]), first and second widths 20, 22 with the first width being larger than the second width. Richmond does not show or describe side posts.
Black disclose a railcar including first and second longitudinal sides having a plurality of larger width side posts 136, 138, and smaller width side posts 54, 140 (Fig. 1a), wherein there are at least several larger width side posts are located near the center location of the longitudinal side of the railcar, and at least several smaller width side posts are located near the end of the longitudinal side of the railcar. In view of Black, it would have been obvious to one of ordinary skill in the art to use a plurality of larger width and smaller width side posts along the longitudinal sides of the railcar of Richmond, in a manner similar to that taught by Black, so as to achieve the expected stiffening of the longitudinal sides of the railcar. The structure of Richmond, as modified, is considered to include a combination of features recited in instant claim 1, wherein the railcar of Richmond, as modified, includes at least several larger width side posts located along the first width proximate the central portion of the railcar, and at least several smaller width side posts located along the second width toward the end portions of the railcar. 
Regarding instant claims 2-3, the railcar of Richmond has the first and second width values as claimed. See paragraphs [0038]-[0039] of Richmond. 
Regarding the instant claim distance between a side post and the centerline of the railcar recited in instant claim 4, and the instant claimed distance between a side post and the centerline of the railcar as recited in instant claim 5, such instant claimed distances are readable as being related to a desired width for the railcar, wherein as an obvious matter of routine engineering, it would have been obvious to one of ordinary skill in the art to select a desired width for the railcar of Richmond, including a width in within the instant claimed ranges, that is suitable for accommodating desired loads of certain sizes to be transported by the railcar.
Regarding instant claim 6, consider Figs. 1a, 1b of Black, wherein a side post positioned closest to the first end of the railcar comprises a width that is generally constant along a vertical dimension of railcar. The railcar of Richmond, as modified, is considered to include similar feature.
Regarding instant claims 8-9, consider the third width 24 of the railcar of Richmond, wherein the third width value is approximately 10’- 3.8”, which is considered to be corresponding to a value of approximately 10’-3” as claimed.
Regarding instant claims 10-11, consider the widths of the railcar at center and intermediate panels 42-48 of the railcar shown in Fig. 1 of Richmond, wherein there are wider and narrower posts (similar to that of Black) positioned along the longitudinal sides of the railcar including center and intermediate panels 42-48 such that the width of those narrower posts along the intermediate panels is less than that of those wider posts along the center panels.
Regarding instant claim 14, consider the railcar of Richmond, as modified, wherein there are wider and narrower posts (similar to that of Black) positioned along the longitudinal sides of the railcar including at least several wider posts positioned closer to the center of the railcar and narrower posts positioned closer to the first or second end of the railcar. Therefore, the narrower posts positioned closer to the first or second end of the railcar are readable as being decreased as comparing to the wider posts positioned closer to the center of the railcar.
Regarding the instant claimed location of a side post relative to a location along a longitudinal side of the railcar recited in instant claims 15-16, it would have been obvious to one of ordinary skill in the art to locate the side posts in the structure of Richmond, as modified, at suitable/desired locations, such as at the locations as claimed, along a longitudinal side of the railcar to achieve the expected stiffening effect thereof.
Regarding instant claim 17, consider Fig. 1b of Black, wherein the post closest to an end of the railcar has a generally constant width along a vertical dimension. The structure of Richmond is considered to include the feature as claimed. 
Claim(s) 7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 1 and 14 above, and further in view of Batchelor (US 2014/0130707).
In the structure of Richmond, the end width of the autorack car is approximately 10’-3.8” (para [0034]).
Batchelor discloses an autorack railcar having an end enclosure/doors operable to rotate between closed and open positions associated with an end opening corresponding to the entire interior width of the railcar. In view of Batchelor, it would have been obvious to one of ordinary skill in the art to provide an enclosure associated with an end opening corresponding to the entire interior width of the railcar of Richmond, in a manner similar to that taught by Batchelor, to achieve an unrestricted access. Note that the end width of the autorack car is approximately 10’-3.8”. Therefore, it is considered to be reasonable to accommodate an opening 8’-7”, which is about 1’-9” less than the end width of the railcar of Richmond, wherein such a difference of 1’-9” is considered to reasonably accommodate an adequate thickness of the sidewalls of the railcar. The structure of Richmond, as modified, is considered to include the features as recited in instant claim 7 and 18.
Regarding instant claim 19, the railcar of Richmond has the width values as claimed. See paragraphs [0038]-[0039] of Richmond. 
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Varnes (US 3,474,740).
Varnes discloses a railcar that includes a smaller middle portion and larger end portions such that a railcar can be made longer to increase volume while the smaller middle portion provides adequate clearance as the railcar travel along track curve (see Figs. 1 and 3 of Vanes). In view of Varnes, it would have been obvious to one of ordinary skill in the art to construct the railcar of Richmond using the concept taught by Varnes to achieve the expected advantage thereof. The structure of Richmond, as modified in view of Varnes, is considered to include a plurality of panels, including constant width center panels, and variable width intermediate panels along the smaller middle portion of the railcar, wherein the width of the intermediate panels increases in width as the intermediate panels extend towards the first or second end.
Regarding instant claims 13, consider the railcar of Richmond, as modified, wherein there are wider and narrower posts (similar to that of Black) positioned along the longitudinal sides of the railcar including the intermediate panels such that the width of those wider posts (e.g., near the center panel) positioned at the intermediate panel is decreased in comparison to those narrower posts positioned closer to the first or second end.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Creighton (US 2011/0005425) discloses a railcar having wider posts along the middle of the railcar and narrower posts along the first and second ends of the railcar. Forbes (US 7,780,021) discloses a railcar having posts with variable widths. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617